Title: To Thomas Jefferson from John Shee, 8 April 1808
From: Shee, John
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Collector’s officePhiladelphia 8th. April 1808
                  
                  The order on the bank Pennsylvania, contained in your letter of the 5th inst. has been paid—the amount Fifty two dollars and Sixty eight Cents; reimburses me all the advances, that with pleasure I have made on your Account.    With the most respectful Consideration, I have the honor to be 
                  Sir Your obedient humble Serv
                  
                     Jno Shee, Collector
                  
               